IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COUNTY OF FULTON, FULTON COUNTY               :   No. 4 MAP 2022
 BOARD OF ELECTIONS, STUART L.                 :
 ULSH, IN HIS OFFICIAL CAPACITY AS             :   Appeal from the Order of the
 COUNTY COMMISSIONER OF FULTON                 :   Commonwealth Court Denying
 COUNTY AND IN HIS CAPACITY AS A               :   Application to Intervene at No. 277
 RESIDENT, TAXPAYER AND ELECTOR IN             :   MD 2021 dated January 10, 2022
 FULTON COUNTY, AND RANDY H.                   :
 BUNCH, IN HIS OFFICIAL CAPACITY AS            :
 COUNTY COMMISSIONER OF FULTON                 :
 COUNTY AND IN HIS CAPACITY AS A               :
 RESIDENT, TAXPAYER AND ELECTOR                :
 OF FULTON COUNTY                              :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 SECRETARY OF THE COMMONWEALTH                 :
                                               :
                                               :
 APPEAL OF: DOMINION VOTING                    :
 SYSTEMS, INC., Possible Intervenor            :
                                               :
                                               :


                                       ORDER


PER CURIAM                                             DECIDED: March 21, 2022
      AND NOW, this 21st day of March, 2022, the Commonwealth Court’s order of

January 10, 2022, denying intervention is hereby REVERSED and Proposed Intervenor’s

Application for Leave to Intervene for the Limited Purpose of Seeking a Protective Order

is hereby GRANTED. Intervention may be granted to parties whose rights and interests

may be irreparably harmed as a consequence of the progression of the case. See

Bannard v. New York State Natural Gas Corp., 172 A.2d 306 (Pa. 1961) (holding that
intervention is permitted “where the party seeking it has an interest in or will be affected

by the pending litigation”); see also Banfield et al. v. Secretary of the Commonwealth, 442

MD 2006, 922 A.2d 36 (Pa. Cmwlth. 2007) (granting intervention to three voting system

providers for the limited purpose of defending discovery and seeking protective orders).

       Justice Mundy and Justice Brobson note their dissent.